Exhibit 10.16

 

 

 

Ball Corporation

 

 

Deposit Share Program

 

 

for International Participants

 

 

 

 

 

 

Picture 1 [bll20171231ex1016ce7ed001.jpg]

 

 

 

 

Confidential

 



Effective Date March 7, 2001

Amended and Restated July 27, 2016

--------------------------------------------------------------------------------

 

Exhibit 10.16 (Continued)

 

Table of Contents

 

1.

Purpose

1

2.

Definitions

1

 

2.1

Award Date

1

 

2.2

Award Letter

1

 

2.3

Acquisition Period

1

 

2.4

Change in Control

1

 

2.5

Cliff Lapse

1

 

2.6

Committee

1

 

2.7

Disability

1

 

2.8

Effective Date

1

 

2.9

Grant Date

1

 

2.10

Holding Period

1

 

2.11

Newly Acquired Shares

2

 

2.12

Participant

2

 

2.13

Program

2

 

2.14

Restricted Stock Units (“RSUs”)

2

 

2.15

Retirement

2

3.

RSU Grant

2

 

3.1

Form of Grant

2

 

3.2

Minimum Number of Newly Acquired Shares

2

 

3.3

Granting of RSUs

3

4.

Holding Period for the Newly Acquired Shares

3

5.

Lapse of Restrictions

3

 

5.1

Cliff Lapse

3

 

5.2

Accelerated Lapse Rate

3

6.

Additional Cash Payment

3

7.

Retirement, Disability or Death

3

 

7.1

Retirement

3

 

7.2

Disability or Death

4

8.

Forfeiture

4

9.

Miscellaneous

4

 

9.1

Administration of the Program

4

 

9.2

Amendment and Termination of Program

4

 

9.3

Successors and Mergers, Consolidations, or Change in Control

4

 

9.4

Recoupment of Awards Resulting from Fraud or Intentional Misconduct

5

 

9.5

Employment or Future Eligibility to Participate Not Guaranteed

5

 

9.6

Gender, Singular or Plural

5

 

9.7

Captions

5

 

9.8

Applicable Law

5

 

9.9

Validity

5

 

 



Effective Date March 7, 2001

Amended and Restated July 26, 2016

--------------------------------------------------------------------------------

 

Exhibit 10.16 (Continued)

 

Deposit Share Program  (“Program”)

 

 

1.



Purpose

 

To encourage key executives to acquire a larger equity ownership interest in the
Corporation to further align the personal interests of the Participants with the
interests of the shareholders of the Corporation, in order to promote share
price growth and enhancement of shareholder value.

 

2.



Definitions

 

2.1       Award Date means the actual date the Participant is given the
opportunity to purchase Newly Acquired Shares pursuant to the Program.

 

2.2       Award Letter means the document notifying the Participant of his/her
participation in the Program along with specific terms related to such
participation.

 

2.3       Acquisition Period means the time period during which the Participant
may acquire shares pursuant to this Program.

 

2.4       Change  in Control means “Change in Control” as defined in the Ball
Corporation 2013 Stock and Cash Incentive Plan or its successor.

 

2.5       Cliff Lapse means restrictions lapse at one time on the date
established on the date of grant of Restricted Stock Units under the Program.

 

2.6       Committee means the Human Resources Committee of the Board of
Directors of Ball Corporation.

 

2.7       Disability means a bodily injury or disease that totally and
continuously prevents the Participant, for a period as defined in the
Corporation’s applicable policies, from engaging in the Participant’s regular
occupation.

 

2.8       Effective Date means July 27, 2016, which is the effective date of the
Amended and Restated Deposit Share Program.

 

2.9       Grant Date means the actual date the Restricted Stock Units are
granted pursuant to this Program.

 

2.10     Holding Period means the time period during which a Participant is
required to retain Newly Acquired Shares in order to have the restrictions lapse
on Restricted Stock Units.



Page 1

 

Effective Date March 7, 2001

Amended and Restated July 27, 2016

--------------------------------------------------------------------------------

 

Exhibit 10.16 (Continued)

 

2.11     Newly Acquired Shares means Ball Corporation Common Stock acquired
during the Acquisition Period, including shares acquired via market purchase or
stock option / stock appreciation right exercise.  It does not include Ball
Corporation Common Stock obtained via a restricted stock unit grant or vesting
that is unrelated to this Program, or by a Participant through the Corporation’s
other benefit plans, which include but are not limited to the Ball Corporation
401(k) and Employee Stock Ownership Plan and the Employee Stock Purchase Plan.

 

2.12     Participant means an employee who has been selected for participation
in the Program by management and approved by the Committee.

 

2.13     Program means the Amended and Restated Deposit Share Program as set
forth in this document and as amended from time to time.

 

2.14     Restricted Stock Units (“RSUs”) means units of stock that are awarded
to a Participant under this Program pursuant to the Ball Corporation 2013 Stock
and Cash Incentive Plan or its successor.

 

2.15     Retirement means termination of employment by a Participant for
whatever reason other than death or disability after attainment of age and
service years which, when combined, equals or exceeds seventy (70), subject to a
minimum age of fifty-five (55). This definition of Retirement is subject to any
existing or additional statutory requirements or prescribed definition of
retirement as set forth by local laws in jurisdictions where the Program is to
be implemented and which would take precedence.

 

3.



RSU Grant

 

3.1       Form of Grant–The grant under this Program shall be a RSU grant
pursuant to the Ball Corporation 2013 Stock and Cash Incentive Plan or its
successor.  If, at any time or from time to time, during the Acquisition Period,
or within 45 days thereafter, the Participant provides documentation to the
Executive Compensation Programs Department of the Corporation, reasonably
satisfactory to the Corporation, of Participant’s acquisition of Newly Acquired
Shares during the Acquisition Period, together with a written promise by the
Participant to retain the shares for the Holding Period, then the Corporation
will grant the Participant a designated number of RSUs for each Newly Acquired
Share so acquired as specified in the Participant’s Award Letter, up to the
maximum number of RSUs also specified in the Participant’s Award Letter.

 

3.2       Minimum Number of Newly Acquired Shares–The minimum number of Newly
Acquired Shares that will be matched by RSUs at one time is the lesser of 500
shares or the amount required to complete the award.  The Participant may
accumulate purchases, and when the total number of accumulated shares is equal
to or exceeds

Page 2

 

Effective Date March 7, 2001

Amended and Restated July 27, 2016

--------------------------------------------------------------------------------

 

Exhibit 10.16 (Continued)

 

500 shares or the amount required to complete the award, the Participant may
then request that matching RSUs be granted.    

 

3.3       Granting of RSUs–Unless otherwise specified in the Award Letter, the
RSUs will be granted on the 15th of each month provided the documentation
required in this Section 3 is received on or before the 5th of that month,
otherwise it will be granted the following month.  If the 15th occurs on a
holiday or weekend, the RSUs will be issued on the workday immediately prior to
that holiday or weekend.

 

4.



Holding Period for the Newly Acquired Shares

 

The Participant must agree that the Newly Acquired Shares for which the RSUs
were granted will not be sold or transferred prior to the lapse of restrictions
on the matching RSUs. Corporate officers are discouraged from pledging such
shares, and should check with the General Counsel before doing so. For
Participants that are not officers of the Corporation, a pledge of Newly
Acquired Shares as collateral for any loan during the Holding Period is not
considered to be a sale or transfer of the shares for purposes of this Program;
however, in the event of default on the loan during the Holding Period, the
Newly Acquired Shares will be considered to be sold and the matching RSUs will
be forfeited.

 

5.



Lapse of Restrictions

 

5.1       Cliff Lapse–Except as provided herein, restrictions on all RSUs will
cliff lapse on the date that is specified in the Award Letter and the
Participant will be issued Ball Corporation Common Stock.

 

5.2       Accelerated Lapse Rate–The restrictions may lapse at an accelerated
rate as specified in the Award Letter and the Participant will be issued Ball
Corporation Common Stock.

 

6.



Additional Cash Payment

 

The Participant also will receive a dividend equivalent, if any, payable with
respect to the RSUs  from the date of grant until restrictions lapse.

 

7.



Retirement, Disability or Death

 

7.1       Retirement–Participants who retire before restrictions lapse on RSUs
granted under this Program will receive a prorated portion of their outstanding
RSUs and the restrictions on the prorated RSUs will lapse.  Fractional RSUs will
be rounded up at proration.





Page 3

 

Effective Date March 7, 2001

Amended and Restated July 27, 2016

--------------------------------------------------------------------------------

 

Exhibit 10.16 (Continued)

 

Proration Calculation

 

Number of RSUs outstanding on date of retirement

X

Number of days from grant to retirement
Number of days from grant to scheduled cliff lapse

=

Number of
RSUs
outstanding after
proration

 

7.2       Disability or Death–Restrictions on the RSUs outstanding at disability
or death will lapse and Ball Corporation common stock will be issued to the
Participant or the Participant’s estate or beneficiary.

 

8.



Forfeiture

 

All rights in and to any and all RSUs granted pursuant to this Program which
have not had restrictions lapse as described above in this Program, shall be
forfeited upon the Participant’s termination from the Corporation, except as
provided for in Section 7. Any Participant whose employment terminates for
cause, regardless of Retirement status, shall forfeit all outstanding RSUs under
this Program.  In addition, any RSUs granted pursuant to this Program shall be
forfeited if the Newly Acquired Shares to which the RSUs relate are sold or
transferred by the Participant prior to the lapse of restrictions on such RSUs. 
For each RSU for which the restrictions have lapsed, the holding period
requirement for the Newly Acquired Shares for which the RSUs were granted shall
also end.

 

9.



Miscellaneous

 

9.1       Administration of the Program–The Human Resources Committee of the
Board of Directors shall be the sole administrator of the Program.  The
Committee shall have full power to formulate additional details and regulations
for carrying out this Program.  The Committee shall also be empowered to make
any and all of the determinations not herein specifically authorized which may
be necessary or desirable for the effective administration of the Program.  Any
decision or interpretation of any provision of this Program adopted by the
Committee shall be final and conclusive.

 

9.2       Amendment and Termination of Program–The Committee may at any time
amend the Program in whole or in part; provided, however, that no amendment
shall be effective to affect the Participant’s vested right therein, and, except
as provided below, no amendment shall be effective to decrease the future
benefits under the Program payable to any Participant or beneficiary with
respect to any amount granted or vested prior to the date of the amendment. 
Written notice of any amendments shall be given promptly to each Participant. 
No notice shall be required with respect to amendments that are non-material or
administrative in nature.

 

9.3       Successors and Mergers, Consolidations, or Change in Control–The terms
and conditions of this Program and Election Form shall enure to the benefit of
and



Page 4

 

Effective Date March 7, 2001

Amended and Restated July 27, 2016

--------------------------------------------------------------------------------

 

Exhibit 10.16 (Continued)

 

bind the Corporation, the Participants, their successors, assignees, and
personal representatives.  If a Change in Control shall occur then the rights
and obligations shall be those outlined in the 2013 Stock and Cash Incentive
Plan, or its successor.

 

9.4       Recoupment of Awards Resulting from Fraud or Intentional Misconduct–If
the Board or an appropriate Committee of the Board determines that any fraud or
intentional misconduct by one or more Officers or other executives of the
Corporation, or an affiliate, at a level of Vice President or above caused the
Corporation, directly or indirectly, to restate its financial statements and the
Officer or such executive has received more compensation than would have been
paid absent the fraud or intentional misconduct, the Board or Committee, in its
discretion, shall take such action as it deems necessary or appropriate to
remedy the fraud or intentional misconduct and prevent its recurrence.  Such
action may include, to the extent permitted by applicable law, in appropriate
cases, requiring partial or full reimbursement of any incentive compensation
paid to the Officer or such executive or causing partial or full cancellation of
any outstanding RSUs previously granted to such Officer or such executive in the
amount by which the value of the such compensation exceeds or exceeded any lower
value that would have resulted based on the restated financial results.

 

9.5       Employment or Future Eligibility to Participate Not Guaranteed–Nothing
contained in this Program, nor any action taken hereunder, shall be construed as
a contract of employment or as giving any Participant any right to be retained
in the employ of the Corporation.  Designation as a Participant is
discretionary, is not a contractual right, and may be revoked at any time by the
Committee with respect to any RSUs not yet granted.

 

9.6       Gender, Singular and Plural–All pronouns and any variations thereof
shall be deemed to refer to the masculine and feminine gender as the identity of
the person or persons may require.  As the context may require, the singular may
be read as the plural and the plural as the singular.

 

9.7       Captions–The captions to the articles, sections, and paragraphs of
this Program are for convenience only and shall not control or affect the
meaning or construction of any of its provisions.

 

9.8       Applicable Law–This Program shall be governed and construed in
accordance with the laws of the State of Indiana.

 

9.9       Validity–In the event any provision of this Program is held invalid,
void, or unenforceable, the same shall not affect, in any respect whatsoever,
the validity of any other provision of this Program.

 

Page 5

 

Effective Date March 7, 2001

Amended and Restated July 27, 2016

--------------------------------------------------------------------------------